Name: Commission Regulation (EC) NoÃ 880/2007 of 25 July 2007 amending Regulation (EC) NoÃ 2133/2001 opening and providing for the administration of certain Community tariff quotas and tariff ceilings in the cereals sector as regards a Community tariff quota for certain preparations of a kind used in animal feeding falling within CN code 230990
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  tariff policy;  plant product
 Date Published: nan

 26.7.2007 EN Official Journal of the European Union L 194/3 COMMISSION REGULATION (EC) No 880/2007 of 25 July 2007 amending Regulation (EC) No 2133/2001 opening and providing for the administration of certain Community tariff quotas and tariff ceilings in the cereals sector as regards a Community tariff quota for certain preparations of a kind used in animal feeding falling within CN code 2309 90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2007/444/EC of 22 February 2007 on the conclusion of an Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 Negotiations (1), and in particular Article 2 thereof, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (2), and in particular Article 12(1) thereof, Whereas: (1) Council Regulation (EC) No 733/2007 of 22 February 2007 concerning the implementation of the Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 Negotiations, amending and supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), provides, per calendar year, for a tariff quota for the import of certain preparations of a kind used in animal feeding falling within CN code 2309 90 at a customs duty of 7 % ad valorem. (2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4), brings together the management rules applicable to tariff quotas to be used in the chronological order of the dates of the customs declarations and to the monitoring of imports under a preferential regime. To harmonise the management of this new tariff quota with that of similar quotas, its management should be incorporated into the relevant provision. (3) Commission Regulation (EC) No 2133/2001 (5) should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The following line is hereby added to Annex II to Regulation (EC) No 2133/2001: 09.0070 2309 90 31 2309 90 41 2309 90 51 2309 90 95 2309 90 99 Preparations of a kind used in animal feeding 2 700 7 % ad valorem All third countries (erga omnes) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 169, 29.6.2007, p. 53. (2) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (3) OJ L 169, 29.6.2007, p. 1. (4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (5) OJ L 287, 31.10.2001, p. 12. Regulation as last amended by Regulation (EC) No 1996/2006 (OJ L 398, 30.12.2006, p. 1).